                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00026-TMB-DMS-4

                                Plaintiff,

                     v.                                 ORDER ON DEFENDANT O’DELL’S
                                                       MOTION TO EXCLUDE (TELEPHONE)
    COLTER O’DELL,                                                [DKT. 424]

                                Defendant.



                                    I.         INTRODUCTION

         The matter comes before the Court on Defendant Colter O’Dell’s Motion to Exclude

(Telephone) (the “Motion”). 1 The United States filed a response in opposition (“Opposition”) and

Defendant filed a Reply. 2 The Court finds that the Motion is suitable for disposition without oral

argument. Accordingly, after consideration of the Parties’ pleadings and the record before the

Court, for the reasons discussed below, Defendant’s Motion is DENIED.

                                         II.    BACKGROUND

A.       Investigation and Seizure of Cell Phone

         In or about August 2017, Alaska State Troopers (“AST”) began investigating the death of

Michael Staton, who was allegedly kidnapped, assaulted, and murdered on or about

August 3, 2017, for breaking the rules of the 1488 gang (“the 1488s”). 3 Staton was targeted for a

“de-patching”—described as “a ceremony that criminal gangs sometimes use when a member has


1
    Dkt. 424 (Motion).
2
    Dkts. 471 (Opposition); 479 (Reply).
3
    Dkt. 427 at 8‒9 (Search Warrant).

                                                   1

       Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 1 of 11
been kicked out of the gang is no longer allowed to wear any of the gangs’ [sic] colors or insignias

on their body or clothing” 4—for purportedly stealing from a 1488 associate. 5 During the course of

their investigation, Defendant was named as one of several participants in the de-patching of

Staton. 6 It is believed that Defendant became a patched member of the 1488s as a result of his role

in Staton’s murder. 7

            In or about September 2017, investigators executed a search warrant for Defendant’s cell

phone records. 8 The cell phone records place Defendant’s phone in the area of where Staton’s

assault allegedly took place and at the time of the alleged assault. 9 The cell phone records also

show a pattern of travel that is consistent with the subsequent attempt to dispose of Staton’s body

and place Defendant’s cell phone within one mile of where Staton’s remains were discovered. 10

            On October 6, 2017, AST received anonymous information that Defendant was at a

residence in Wasilla, Alaska. 11 At that time, Defendant had an outstanding federal felony weapons

violation warrant for his arrest. 12 Based on the anonymous information, AST located and stopped




4
    Id. at 8.
5
    Id. at 10‒11.
6
    Id. at 10.
7
    Id.
8
    Id. at 11.
9
    Id.
10
     Id. at 11‒12.
11
     Id. at 12.
12
     Id.

                                                   2

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 2 of 11
a two-tone red and white GMC pickup driven by Defendant. 13 Defendant was arrested and

transported to the Mat-Su Pretrial Facility. 14 At the time of his arrest, Defendant was in possession

of the cell phone now at issue; the cell phone was seized and entered into AST Palmer Post

evidence. 15

            On October 10, 2017, AST Investigator Christopher Havens applied for and obtained a

search warrant for the cell phone. 16 The search warrant authorized AST Investigator Havens to

search the cell phone for evidence of “Murder in any degree/Assault in any degree” or evidence

that “tends to show” Defendant committed “Murder in any degree/Assault in any degree.” 17 The

search warrant was supported by Investigator Havens’ affidavit, which in turn was based on his

knowledge, training, and experience, as well as information provided to him by other law

enforcement officers. 18

B.          Defendant’s Motion

            Defendant now seeks to suppress the evidence recovered from his cell phone. 19 Defendant

bases the Motion on three premises: (1) the phone should not have been seized because it was not

evidence of the offense of arrest, felon in possession of a firearm; (2) the warrantless seizure of

the phone was not justified by exigent circumstances and the investigators failed to diligently



13
     Id.
14
     Id.
15
     Id.
16
     See, generally, Dkt. 427.
17
     Id. at 3.
18
     Id. at 6‒12.
19
     Dkt. 424.

                                                   3

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 3 of 11
obtain a search warrant; and (3) the search of the phone exceeded the scope of the warrant because

the investigators did not attempt to limit the search for evidence of the alleged crimes only. 20

Defendant concludes that each of these reasons bars the cell phone evidence. 21

           In its Opposition, the Government argues that the discovery, seizure, and search of the cell

phone were reasonable under the Fourth Amendment. 22 First, the Government contends that the

cell phone was found and seized incident to Defendant’s arrest in order to preserve evidence. 23

Second, the Government asserts that the time it took to obtain a search warrant was not

unreasonable given the requisite administrative work involved and Defendant’s in-custody

status. 24 Third, the Government claims that the exclusionary rule does not apply because law

enforcement would have inevitably applied for the search warrant even if they had not seized the

phone. 25 Finally, the Government argues that the search did not exceed the scope of the warrant

and, in any event, AST investigators relied on a facially-valid warrant so suppression is not

appropriate. 26 Therefore, the Government requests that the Court deny the Motion. 27




20
     Id. at 4‒8.
21
     Id. at 9.
22
     Dkt. 471.
23
     Id. at 5‒7.
24
     Id. at 8‒9.
25
     Id. at 9.
26
     Id. at 10‒15.
27
     Id. at 15.

                                                    4

        Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 4 of 11
            Defendant was granted leave to file a Reply to the Government’s Opposition. 28 In his

Reply, Defendant reiterates his arguments and asserts that the Government’s case citations are

inapposite. 29 Specifically, Defendant argues that the cell phone should not have been seized

because it was not evidence of the offense of arrest, the Government fails to justify the delay in

obtaining the search warrant, and the Government fails to show the discovery of the phone was

truly inevitable. 30 In addition, Defendant supports his argument that the search exceeded the scope

of the warrant by asserting that resultant electronic data contained identifying information for an

individual other than Defendant and files “wholly unrelated” to Staton’s murder. 31 Defendant

argues that the Government’s failure to segregate the unrelated data and limit the search for

evidence of murder or assault violates the Fourth Amendment. 32 Therefore, Defendant moves to

suppress the cell phone evidence. 33

                                    III.   LEGAL STANDARD

            The Fourth Amendment protects the “right of the people to be secure in their persons,

house, papers, and effects, against unreasonable searches and seizures” and that right “shall not be

violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the persons or things to be seized.” 34 The



28
     Dkt. 483 (Text Order).
29
     Dkt. 479.
30
     Id. at 2‒4.
31
     Id. at 4‒5.
32
     Id. at 5.
33
     Id.
34
     U.S. Const. amend. IV.

                                                  5

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 5 of 11
“ultimate touchstone of the Fourth Amendment is reasonableness,” which generally requires

obtaining a search warrant. 35 The warrant requirement “ensures that the inferences to support a

search are drawn by a neutral and detached magistrate instead of being judged by the officer

engaged in the often competitive enterprise of ferreting out crime.” 36

                                            IV.    ANALYSIS

A.          Seizure of Defendant’s Cell Phone

            A warrantless search and seizure may be reasonable under the Fourth Amendment if it falls

within an exception to the warrant requirement. 37 One such exception permits a warrantless search

and seizure effectuated incident to a valid arrest. 38 Another exception permits the warrantless

search and seizure of evidence in light of exigent circumstances, including to prevent its potential

concealment or destruction. 39

            In this case, Defendant does not contest the validity of the search that discovered his cell

phone and he acknowledges that warrantless seizures may be executed incident to arrest. 40 Instead,

Defendant challenges the seizure of his cell phone because it was not evidence of the crime for

which he was arrested, that is, being a felon in possession of a firearm. 41 Defendant argues that the




35
     Riley v. California, 573 U.S. 373, 381‒82 (2014) (internal quotations and citations omitted).
36
     Id. at 382 (internal quotations and citations omitted).
37
     Id.
38
     Chimel v. California, 395 U.S. 752, 768 (1969); Arizona v. Gant, 556 U.S. 332, 343 (2009).
39
  Riley, 573 U.S. at 402 (internal citations omitted); Illinois v. McArthur, 531 U.S. 326, 337
(2001).
40
     See Dkt. 424 at 4‒5.
41
     Dkt. 424 at 5.

                                                     6

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 6 of 11
“cell phone was not itself contraband and was not incriminating on its face” but rather the

investigators seized it to find evidence of a separate offense, Staton’s murder. 42 Furthermore,

Defendant contends that the seizure was not justified by exigent circumstances, as evidenced by

the four-day delay investigators took to obtain a search warrant. 43

            The warrantless seizure of Defendant’s cell phone falls under both the incident to arrest

and preservation of evidence exceptions. First, the cell phone was indeed seized incident to

Defendant’s arrest on a federal felony firearms warrant. Precedential case law has recognized that

a cell phone may be seized and searched for evidence of illegal possession of a firearm. 44 In

addition, Defendant does not present and the Court has not found authority restricting seizures

only for the offense of arrest when the seizure may serve a dual purpose. 45 Here, the “would have

. . . anyway” logic applies. 46 AST investigators may have been motivated to seize Defendant’s cell

phone in connection to Staton’s murder, but they would have seized it anyway whether related to




42
     Id.
43
     Id. at 6‒7.
44
  See Riley, 573 U.S. at 378–79 (seizure of cell phone upon arrest for possession of concealed and
loaded firearms); United States v. Garay, 938 F.3d 1108, 1113–14 (9th Cir. 2019) (upholding
seizure and search of cell phone resulted in photographs that tied defendant, a felon, to the firearm
recovered from his rental car).
45
  See Garay, 938 F.3d at 1112 (finding no reasons to invalidate an inventory search when officers
expected to also find evidence of criminal activity); United States v. Bowhay, 992 F.2d 229, 231
(9th Cir. 1993) (holding investigative motive does not invalidate an inventory search); United
States v. Lillard, 929 F.2d 500, 502 (9th Cir. 1991) (rejecting argument that a traffic stop was
pretextual when officers suspected defendant of drug offenses, but would have stopped him
anyway because of his speeding and careless driving).
46
     Lillard, 929 F.2d at 502.

                                                    7

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 7 of 11
the felon in possession charge or to take inventory of Defendant’s property. 47 Second, the seizure

in this case falls squarely within the preservation of evidence exception and to admit such would

be “a sensible concession.” 48 As for the length of time AST held Defendant’s cell phone without

a warrant, the Court finds that 4 days (including a weekend) is a reasonable amount of time for

law enforcement to apply for and obtain a warrant, considering Defendant was in custody during

that time and made no efforts to secure the return of the phone. 49 Accordingly, the seizure of

Defendant’s cell phone was reasonable and did not violate the Fourth Amendment.

B.        Scope of the Search of Defendant’s Cell Phone

          Under the Fourth Amendment, a warrant must be specific. 50 “Specificity has two aspects:

particularity and breadth. Particularity is the requirement that the warrant must clearly state what

is sought. Breadth deals with the requirement that the scope of the warrant be limited by the

probable cause on which the warrant is based.” 51 However, the realities of electronic information

necessitate different considerations. 52 The Ninth Circuit has recognized that “over-seizing is an

inherent part of the electronic search process.” 53



47
  See Dkt. 471 at 9 (explaining AST would have taken the phone with the rest of Defendant’s
property to the detention facility).
48
  See Riley, 573 U.S. at 388 (“Both [defendants] concede that officers could have seized and
secured their cell phones to prevent destruction of evidence while seeking a warrant.”).
49
   See United States v. Sullivan, 797 F.3d 623, 633–34 (9th Cir. 2015) (concluding the
government’s seizure and retention of a laptop for 21 days before obtaining a search warrant was
not an unreasonable seizure under the Fourth Amendment).
50
     United States v. Towne, 997 F.2d 537, 544 (9th Cir. 1993).
51
     Id. (internal quotation omitted).
52
     See United States v. Comprehensive Drug Testing, Inc., 621 F.3d 1162, 1176‒77 (9th Cir. 2010).
53
     Id. at 1177.

                                                  8

        Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 8 of 11
            This calls for greater vigilance on the part of judicial officers in striking the right
            balance between the government’s interest in law enforcement and the right of
            individuals to be free from unreasonable searches and seizures. The process of
            segregating electronic data that is seizable from that which is not must not become
            a vehicle for the government to gain access to data which it has no probable cause
            to collect. 54

            In the Motion, Defendant does not argue that the search warrant lacks particularity or is

overbroad; he argues that the search of his cell phone exceeded the scope defined by the warrant. 55

Specifically, Defendant argues that investigators “made no known effort whatsoever to segregate

data from the phone that was evidence of this crime from other evidence.” 56 Defendant relies on

the Ninth Circuit’s en banc opinion in Comprehensive Drug Testing to assert that the “wholesale

search” of his cell phone converted the warrant into an impermissible “general search.” 57

            As a threshold matter, the search did not exceed the scope of the warrant. Without

contesting the validity of the warrant itself, Defendant concedes “the warrant authorized the

wholesale search of several types of data from [Defendant’s] cell phone including messages,

multimedia files, web browser and internet files.” 58 To this point, the Ninth Circuit has recognized

that, “[b]ecause seizable materials are seldom found neatly separated from their non-seizable

counterparts,” it is reasonable under the Fourth Amendment to authorize a wholesale seizure if the

supporting affidavit explains why such a seizure is necessary. 59 Here, the supporting affidavit




54
     Id.
55
     Dkt. 424 at 7‒8.
56
     Id. at 8.
57
     Id.
58
     Id.; see Dkt. 427 at 2 (delineating the scope of the search).
59
     United States v. Hill, 459 F.3d 966, 974‒76 (9th Cir. 2006).

                                                      9

           Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 9 of 11
explains that people carry and use cell phones before, during, and after the commission of crimes;

the data streams left behind from the cell phone usage can include “GPS locations, contact lists, e-

mails, SIMS cards, pictures, videos or audio files, and electronic data.” 60 Furthermore, the

exclusionary rule does not apply when officers act in good faith on a facially-valid warrant. 61

Because the warrant in this case justifiably authorized a broad search of Defendant’s cell phone,

the subsequent search did not exceed the scope of the warrant.

          In any event, Defendant’s reliance on Comprehensive Drug Testing is inapposite and does

not support his motion to suppress evidence. Defendant argues that the search was invalidated by

the investigators’ failure to segregate evidence of Staton’s assault and murder from other data

recovered from Defendant’s cell phone. 62 However, the majority opinion in Comprehensive Drug

Testing did not require any such search protocol. 63 Therefore, the investigator’s alleged failure to

segregate data does not necessarily render the search overbroad. 64 Moreover, “the exclusionary

rule does not require the suppression of evidence within the scope of the warrant simply because

other items outside the scope of the warrant were unlawfully taken as well.” 65 Suppression is


60
     Dkt. 427 at 12.
61
     United States v. Elmore, 917 F.3d 1068, 1076 (9th Cir. 2019).
62
     Dkt. 424 at 8.
63
  United States v. Schesso, 730 F.3d 1040, 1049 (9th Cir. 2013) (“The search protocol was no
longer part of the majority opinion, but instead was moved to a concurring opinion and thus was
no longer binding circuit precedent.”).
64
   See Hill, 459 F.3d at 978 (“[T]here is no case law holding that an officer must justify the lack of
a search protocol in order to support issuance of the warrant. As we have noted, we look favorably
upon the inclusion of a search protocol; but its absence is not fatal.”) (emphasis in original).
65
   Id. at 977 (quoting United States v. Tamura, 694 F.2d 591, 597 (9th Cir. 1982)); United States
v. Crozier, 777 F.2d 1376, 1381 (9th Cir. 1985) (“Only those items which fall outside the scope of
the warrant need to be suppressed.”).

                                                 10

       Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 10 of 11
limited to the evidence the government plans to introduce at trial. 66 Defendant has identified

seemingly irrelevant evidence from the cell phone data, but he does not claim that the Government

is attempting to introduce that evidence at trial. 67 Accordingly, suppression of the cell phone

evidence is not warranted.

                                        V.    CONCLUSION

          The seizure of Defendant’s cell phone was justified by exceptions to the Fourth

Amendment’s warrant requirement and the search of the cell phone did not exceed the scope

authorized by the search warrant. Therefore, for the foregoing reasons, Defendant’s Motion at

Docket 424 is DENIED.

          IT IS SO ORDERED.



Dated at Anchorage, Alaska, this 2nd day of September, 2020.


                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE




66
     United States v. Flores, 802 F.3d 1028, 1045–46 (9th Cir. 2015).
67
     Dkt. 479 at 4‒5.

                                                 11

       Case 3:19-cr-00026-TMB-DMS Document 538 Filed 09/02/20 Page 11 of 11
